FILED
                           NOT FOR PUBLICATION                              NOV 21 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DANILO MALLARI,                                  No. 14-16613

              Plaintiff-Appellant,               D.C. No. 4:13-cv-04038-CW

 v.
                                                 MEMORANDUM*
TRACY VESSIGAULT; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                     Claudia Wilken, District Judge, Presiding

                          Submitted November 16, 2016**

Before:      LEAVY, BERZON, and MURGUIA, Circuit Judges.

      Danilo Mallari appeals pro se from the district court’s order dismissing his

42 U.S.C. § 1983 action alleging federal and state law violations in connection

with the revocation of his company’s home health care agency license. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Harkonen v. U.S. Dep’t

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of Justice, 800 F.3d 1143, 1148 (9th Cir. 2015) (dismissal under Fed. R. Civ. P.

12(b)(6)); Viewtech, Inc. v. United States, 653 F.3d 1102, 1103-04 (9th Cir. 2011)

(dismissal under Fed. R. Civ. P. 12(b)(1)). We affirm in part, reverse in part, and

remand.

      The district court properly dismissed Mallari’s negligence and intentional

infliction of emotional distress claims because Mallari failed to allege facts

sufficient to state plausible claims. See Sabow v. United States, 93 F.3d 1445,

1454 (9th Cir. 1996) (claim for intentional infliction of emotional distress under

California law requires inter alia “extreme and outrageous conduct by the

defendant” (citation and internal quotation marks omitted)); see generally Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (“Threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice.”).

      The district court dismissed Mallari’s § 1983 claim for lack of standing

because Mallari failed to allege that he was injured directly and independently of

Medhealth Nursing, LLC (“Medhealth”). However, in the Second Amended

Complaint, Mallari alleged that defendants’ conduct violated his own Fourteenth

Amendment rights. See RK Ventures, Inc. v. City of Seattle, 307 F.3d 1045, 1057

(9th Cir. 2002) (shareholders of corporation alleged personal injury sufficient to

confer § 1983 standing because they alleged violations of their own Fourteenth


                                           2                                     14-16613
Amendment rights); Soranno’s Gasco, Inc. v. Morgan, 874 F.2d 1310, 1318-19

(9th Cir. 1989) (shareholder of corporation had § 1983 standing to bring First

Amendment claim because the right that was allegedly violated belonged to the

shareholder). Accordingly, we reverse the district court’s dismissal of the § 1983

claim for lack of standing, and remand for further proceedings as to that claim

only.

        We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

        The parties shall bear their own costs on appeal.

        AFFIRMED in part, REVERSED in part, REMANDED.




                                           3                                      14-16613